DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 7 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/401967 in view of Katayama (US 5808727), Nakagawa (US 6064471) and Iguchi et al. (US 20190120943). 
In regards to claim 1, 17/401967 teaches a light detection and ranging (“lidar”) sensing device (claim 1), comprising: a sensing light source device configured to radiate sensing light (claim 1, line 2); a scanner device configured to reflect incident light reflected by the target (claim 1, lines 3-4); a light-receiving lens configured to transmit the incident light reflected by the scanner device (claim 1, lines 5-6); a light-receiving reflector configured to reflect the incident light passing through the light-receiving lens (claim 1, lines 7-8); and an optical detector on which the incident light reflected by the light-receiving reflector is incident (claim 1, lines 9-10), but does not specifically teach the scanner device reflects the sensing light radiated by the sensing light source device toward a target and integrated with the sensing light source device. Katayama teaches a scanner device (30/31/33/34) configured to reflect incident light reflected by a target (col. 6, lines 45-49) and to reflect a sensing light radiated by a sensing light source device (15/16/17) toward a target (col. 6, lines 45-49) and integrated with a sensing light source device (15/16/17) (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the scanner reflect light from the light source and light reflected from target with all elements integrated together similar to Katayama with the device of 17401967 in order to reduce the size of the LIDAR device while maintaining efficient light emission and capture of light providing for higher quality distance measurements and a compact design. 
In regards to claim 2, 17401967 as modified by Katayama teaches the lidar sensing device, wherein the scanner device comprises: a light-transmitting reflector configured to reflect the sensing light radiated by the sensing light source device toward the target (17401967, claim 5); a scanner reflector configured to reflect the incident light reflected by the target toward the light-receiving lens (17401967, claim 4) and integrated with the light-transmitting reflector (17401967, claim 5) and the sensing light source device (17401967, claim 5) (Katayama, see fig. 1, 15/16/17 is integrated with scanner/transmitting reflector 30 of the scanner device 30/31/33/34); and a scanner driver connected to the scanner reflector and configured to rotate the scanner reflector (17401967, claim 4, Katayama, 19, col. 5, lines 21-30).
In regards to claim 3, 17401967 as modified by Katayama teaches the lidar sensing device of claim 2, wherein the sensing light source device comprises: a scope tube (Katayama, 17) integrated with the scanner reflector (Katayama, see fig. 1, 15/16/17 is integrated with scanner/transmitting reflector 30 of the scanner device 30/31/33/34, 17401967, claim 2); a light source positioned within the scope tube to radiate the sensing light toward the light-transmitting reflector (Katayama, light source 15 is inside scope tube 17, transmits light to reflector 30, 17401967, claim 5); and a light-transmitting lens device (Katayama, 16) positioned on an output side of the light source to emit the sensing light radiated by the light source so that the sensing light passes through the light-transmitting reflector (Katayama, light source 15 is inside scope tube 17, transmits light to reflector 30 by way of lens 16, 17401967, claim 5), but does not specifically teach collimate. Nakagawa teaches a light-transmitting lens device (2) positioned on an output side of a light source (1) to collimate (col. 4, lines 29-30) a sensing light radiated by the light source (1) so that the sensing light passes through a light-transmitting reflector (3/4) (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a collimating lens similar to Nakagawa with the light source of 17401967 as modified by Katayama in order to change the beams in a parallel manner allowing for light to pass longer distances after being reflected by the scanner providing for more accurate detection of objects by the scanner device. 
In regards to claim 6, 17401967 as modified by Katayama teaches the lidar sensing device of claim 1, wherein the scanner device comprises: a scanner reflector (Katayama, scanner reflector 30 of the scanner device 30/31/33/34, 17401967, claim 4 and 5) configured to reflect the sensing light radiated by the sensing light source device toward the target (Katayama, see fig. 1, 17401967, claim 5) and to reflect the incident light reflected by the target toward the light-receiving lens (17401967, claim 1 and 4) and integrated with the sensing light source device (Katayama, see fig. 1, 15/16/17 is integrated with scanner/transmitting reflector 30 of the scanner device 30/31/33/34); and a scanner driver (17401967, claim 4, Katayama, 30/31/33/34) connected to the scanner reflector and configured to rotate the scanner reflector (17401967, claim 4, Katayama, 19, col. 5, lines 21-30).
In regards to claim 7, 17401967 as modified by Katayama teaches the lidar sensing device of claim 2, wherein the sensing light source device comprises: a scope tube (Katayama, 17) integrated with the scanner reflector (Katayama, see fig. 1, 15/16/17 is integrated with scanner/transmitting reflector 30 of the scanner device 30/31/33/34, 17401967, claim 2); a light source positioned within the scope tube to radiate the sensing light toward the target (Katayama, light source 15 is inside scope tube 17, transmits light to object, col. 6, lines 45-49, 17401967, claim 5); and a light-transmitting lens device (Katayama, 16) positioned on an output side of the light source to emit the sensing light radiated by the light source (Katayama, light source 15 is inside scope tube 17, transmits light to target by way of lens 16, 17401967, claim 5), but does not specifically teach collimate. Nakagawa teaches a light-transmitting lens device (2) positioned on an output side of a light source (1) to collimate (col. 4, lines 29-30) a sensing light radiated by the light source (1) (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a collimating lens similar to Nakagawa with the light source of 17401967 as modified by Katayama in order to change the beams in a parallel manner allowing for light to pass longer distances after being reflected by the scanner providing for more accurate detection of objects by the scanner device. 
In regards to claim 10, 17401967 as modified by Tagashira teaches a light-receiving reflector configured to reflect the incident light passing through the light-receiving lens (17401967, claim 1, lines 7-8); and an optical detector on which the incident light reflected by the light-receiving reflector is incident (17401967, claim 1, lines 9-10), but does not specifically teach further comprising an interference filter positioned between the light-receiving reflector and the optical detector. Iguchi teaches a lidar sensing device, further comprising an interference filter (68) (paragraph 163 and 167) positioned between an optical system (50/51/60/66/67) and an optical detector (80) (see fig. 1, 7 and 18). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include an interference filter adjacent to the optical detector of 17401967 as modified by Tagashira similar to Iguchi in order to filter out light of undesired wavelength providing light detection of light matching the wavelength of the light source for higher quality measurements of the reflected light from a target.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Land (US 20060132635).
Re claim 1: Land teaches a light detection and ranging (“lidar”) sensing device (fig. 7), comprising: a sensing light source device (50/52//55b/54b) configured to radiate sensing light (62) (see fig. 7); a scanner device (80b/70b/82b) configured to reflect the sensing light (62) radiated by the sensing light source device (50/52//55b/54b) toward a target (15) (paragraph 3, 4 and 48, fig. 1 and 7) and to reflect incident light reflected (64) by the target (paragraph 3, 4 and 48, fig. 1 and 7) and integrated with the sensing light device (50/52//55b/54b) (see fig. 7, the scanning device 80b/70b/82b is integrated with at least element 54b of the sensing light source device 50/52//55b/54b); a light-receiving lens (56b) configured to transmit the incident light reflected by the scanner device (80b/70b/82b) (see fig. 7); a light-receiving reflector (84) configured to reflect the incident light passing through the a light-receiving lens (56b) (see fig. 7); and an optical detector (78b) on which the incident light reflected by the light-receiving reflector (84) is incident (see fig. 7).
Re claim 2: Land teaches the lidar sensing device, wherein the scanner device (80b/70b/82b) comprises: a light-transmitting reflector (72b of 70b in 80b/70b/82b) configured to reflect the sensing light (62) radiated by the sensing light source device (50/52//55b/54b) toward the target (paragraph 3, 4 and 48, fig. 1 and 7); a scanner reflector (74b of 70b in 80b/70b/82b) configured to reflect the incident light reflected (64) by the target toward the light-receiving lens (56b) and integrated with the light-transmitting reflector (72b of 70b in 80b/70b/82b) and the sensing light source device (50/52//55b/54b) (see fig. 7, the scanning device 80b/70b/82b with 72b/74b is integrated with at least element 54b of the sensing light source device 50/52//55b/54b); and a scanner driver (82b) connected to the scanner reflector (74b of 70b in 80b/70b/82b) and configured to rotate the scanner reflector (74b of 70b in 80b/70b/82b) (see fig. 7).
Re claim 6: Land teaches the lidar sensing device, wherein the scanner device (80b/70b/82b) comprises: a scanner reflector (70b in 80b/70b/82b) configured to reflect the sensing light (64) radiated by the sensing light source device (50/52/54b/55b) toward the target (15) (paragraph 3, 4 and 48, fig. 1 and 7) and to reflect the incident light reflected by the target (15) toward the light-receiving lens (56b) and integrated with the sensing light source device (see fig. 7, the scanning device 80b/70b/82b with scanner reflector 70b is integrated with at least element 54b of the sensing light source device 50/52//55b/54b); and a scanner driver (82b) connected to the scanner reflector (70b of 80b/70b/82b) and configured to rotate the scanner reflector (70b of 80b/70b/82b) (see fig. 7).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 3, 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Land (US 20060132635) in view of Nakagawa (US 6064471) and Katayama (US 5808727).
Re claim 3: Land teaches the lidar sensing device (see fig. 1 and 7), wherein the sensing light source device (50/52//55b/54b) comprises: an element (54b of the light source device 50/52//55b/54b) integrated with the scanner reflector (see fig. 7, the scanning device 80b/70b/82b with 72b/74b is integrated with at least element 54b of the sensing light source device 50/52//55b/54b); a light source (50) to radiate the sensing light toward the light-transmitting reflector (72b of 70b in 80b/70b/82b); and a light-transmitting lens device (52b and 54b) positioned on an output side of the light source (50) to transfer the sensing light (64) radiated by the light source (50) so that the sensing light passes through the light-transmitting reflector (72b of 70b in 80b/70b/82b) (see fig. 7), but does not specifically teach a scope tube integrated with the scanner reflector, a light source positioned within the scope tube, the transmitting lens device collimates the sensing light radiated by the light source. Nakagawa teaches a light-transmitting lens device (2) positioned on an output side of a light source (1) to collimate (col. 4, lines 29-30) a sensing light radiated by the light source (1) so that the sensing light passes through a light-transmitting reflector (3/4) (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a collimating lens similar to Nakagawa with the light source of Land in order to change the beams in a parallel manner allowing for light to pass longer distances after being reflected by the scanner providing for more accurate detection of objects by the scanner device. Land as modified by Nakagawa does not specifically teach a scope tube integrated with the scanner reflector, a light source positioned within the scope tube. Katayama teaches a sensing light source device (17/15/16) comprises: a scope tube (17) integrated with a scanner reflector (Katayama, see fig. 1, 15/16/17 is integrated with scanner/transmitting reflector 30 of the scanner device 30/31/33/34); a light source (15) positioned within the scope tube (17) to radiate the sensing light toward a light transmitting reflector (30a of scanning device 30/31/33/34) (light source 15 is inside scope tube 17, transmits light to object, col. 6, lines 45-49); and a light-transmitting lens device (16) positioned on an output side of the light source (15) to emit the sensing light radiated by the light source so that the sensing light passes through the light transmitting reflector (30a of scanning device 30/31/33/34) (light source 15 is inside scope tube 17, transmits light to target by way of lens 16, see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the light source and lens device of Land as modified by Nakagawa placed in a scope that is integrated with the reflector similar to Katayama in order to reduce the size of the device while accurately emitting the sensing light toward and through the reflector to be incident on  the target providing for more accurate illumination of the target and a compact design. 
Re claim 5: Land as modified by Nakagawa and Katayama teaches the lidar sensing device, wherein the light-transmitting lens device (Land, 50/52//55b/54b) comprises: a first light-transmitting lens (Land, 52, see fig. 7, Katayama, 16, see fig. 1) positioned within the scope tube (Katayama, 17, see fig. 1); and a second light-transmitting lens (Land, 54b) integrated with the scanner reflector (Land, 70b/74b/72b/80b/82b), wherein the sensing light (Land, 64) passing through the first light-transmitting lens (Land, 52) is incident on the second light-transmitting lens (Land, 54b, see fig. 7).
Re claim 7: Land teaches the lidar sensing device (see fig. 1 and 7), wherein the sensing light source device (50/52//55b/54b) comprises: an element (54b of the light source device 50/52//55b/54b) integrated with the scanner reflector (see fig. 7, the scanning device 80b/70b/82b with 72b/74b is integrated with at least element 54b of the sensing light source device 50/52//55b/54b); a light source (50) to radiate the sensing light toward the target (15); and a light-transmitting lens device (52b and 54b) positioned on an output side of the light source (50) to transfer the sensing light (64) radiated by the light source (50) (see fig. 7), but does not specifically teach a scope tube integrated with the scanner reflector, a light source positioned within the scope tube, the transmitting lens device collimates the sensing light radiated by the light source. Nakagawa teaches a light-transmitting lens device (2) positioned on an output side of a light source (1) to collimate (col. 4, lines 29-30) a sensing light radiated by the light source (1) (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a collimating lens similar to Nakagawa with the light source of Land in order to change the beams in a parallel manner allowing for light to pass longer distances after being reflected by the scanner providing for more accurate detection of objects by the scanner device. Land as modified by Nakagawa does not specifically teach a scope tube integrated with the scanner reflector, a light source positioned within the scope tube. Katayama teaches a sensing light source device (17/15/16) comprises: a scope tube (17) integrated with a scanner reflector (Katayama, see fig. 1, 15/16/17 is integrated with scanner/transmitting reflector 30 of the scanner device 30/31/33/34); a light source (15) positioned within the scope tube (17) to radiate the sensing light toward a target (light source 15 is inside scope tube 17, transmits light to object, col. 6, lines 45-49); and a light-transmitting lens device (16) positioned on an output side of the light source (15) to emit the sensing light radiated by the light source(light source 15 is inside scope tube 17, transmits light to target by way of lens 16, see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the light source and lens device of Land as modified by Nakagawa placed in a scope that is integrated with the reflector similar to Katayama in order to reduce the size of the device while accurately emitting the sensing light toward and through the reflector to be incident on  the target providing for more accurate illumination of the target and a compact design. 
Re claim 9: Land as modified by Nakagawa and Katayama teaches the lidar sensing device, wherein the light-transmitting lens device (Land, 50/52/54b/55b) comprises: a first light-transmitting lens (Land, 52, Katayama, 16) positioned within the scope tube (Katayama, 17, see fig. 1); and a second light-transmitting lens (Land, 54b) integrated with the scanner reflector (Land, 80b/70b/82b with 70b/72b/74b is integrated with at least element 54b) and configured to input the sensing light (Land, 64), passing through the first light-transmitting lens (Land, 52), to the scanner reflector (Land, 70b of 80b/70b/82b, see fig. 7).

10.	Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Land (US 20060132635) as modified by Nakagawa (US 6064471) and Katayama (US 5808727) as applied to claims 3 and 7 above, and further in view of D’Aligny et al. (US 7030968).
Re claim 4: Land as modified by Nakagawa and Katayama teaches the lidar sensing device, wherein the light-transmitting lens device (Land, 50/52//55b/54b) comprises: a first light-transmitting lens (Land, 52, see fig. 7, Katayama, 16, see fig. 1) positioned within the scope tube (Katayama, 17, see fig. 1); and a second light-transmitting lens (Land, 54b) integrated with the scanner reflector (Land, 70b/74b/72b/80b/82b), wherein the sensing light (Land, 64) passing through the first light-transmitting lens (Land, 52) is incident on the second light-transmitting lens (Land, 54b, see fig. 7), but does not specifically teach the second light transmitting lens positioned within the scope tube. D’Aligny teaches a first light-transmitting lens (62) positioned within a scope tube (22); and a second light-transmitting lens (64) positioned within the scope tube (22) (fig. 1 and 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place both lenses in the tube similar to D’Aligny in order to control the position of the lenses with respect to the light source providing more accurate placement of the beam and beam size to be emitted to the scanner device. 
Re claim 8: Land as modified by Nakagawa and Katayama teaches the lidar sensing device, wherein the light-transmitting lens device (Land, 50/52/54b/55b) comprises: a first light-transmitting lens (Land, 52, Katayama, 16) positioned within the scope tube (Katayama, 17, see fig. 1); and a second light-transmitting lens (Land, 54b) integrated with the scanner reflector (Land, 80b/70b/82b with 70b/72b/74b is integrated with at least element 54b) and configured to input the sensing light (Land, 64), passing through the first light-transmitting lens (Land, 52), to the scanner reflector (Land, 70b of 80b/70b/82b, see fig. 7), but does not specifically teach the second light transmitting lens positioned within the scope tube. D’Aligny teaches a first light-transmitting lens (62) positioned within a scope tube (22); and a second light-transmitting lens (64) positioned within the scope tube (22) (fig. 1 and 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place both lenses in the tube similar to D’Aligny in order to control the position of the lenses with respect to the light source providing more accurate placement of the beam and beam size to be emitted to the scanner device.

11.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Land (US 20060132635) in view of Iguchi et al. (US 20190120943).
Re claim 10: Land teaches the lidar sensing device, the light-receiving reflector (84) and the optical detector (78b) (see fig. 7), but does not specifically teach further comprising an interference filter positioned between the light-receiving reflector and the optical detector. Iguchi teaches a lidar sensing device, further comprising an interference filter (68) (paragraph 163 and 167) positioned between an optical system (50/51/60/66/67) and an optical detector (80) (see fig. 1, 7 and 18). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include an interference filter adjacent to the optical detector of Land similar to Iguchi in order to filter out light of undesired wavelength providing light detection of light matching the wavelength of the light source for higher quality measurements of the reflected light from a target

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878